DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Response to Arguments
Applicant's arguments regarding the previous rejection under 35 U.S.C. 112, first paragraph, have been fully considered but they are not persuasive.
Applicant argues that replacing the word "transmission" with "instruction" overcomes the previous rejection under 35 U.S.C. 112, first paragraph, because the new language "is supported by the Specification at least with regards to FIG. 4 and the accompanying description" (Remarks, pg. 8).  The Examiner respectfully disagrees.  The first part of claim 1 recites "communicating, by a processor, a first multimedia file to a client device for display," which means that the processor is part of a processing device that is remote from the client device.  The claim further recites "instructing, by the processor and using the linking instruction, the multimedia player to overlay the animation."  As a first matter, there is insufficient antecedent basis for "the multimedia player" in this recitation.  It is unclear whether this claimed multimedia player resides on the client device or on the remote processing device having the processor, therefore the claim has a deficiency under 35 U.S.C. 112, second paragraph.  If one assumes that "the multimedia player" resides on the client device, then even though the claim 
The above discussion is tangential to the issue at hand, because the Examiner merely referenced the claimed word "transmission" in the Advisory Action dated 04 December 2020 as additional reasoning to support the rejection under 35 U.S.C. 112, first paragraph.  If the claim is amended so that all of the steps are executed on a single device to preclude any transmission, this still would not resolve the fact that in para. 29 of the original specification, the description of automatic monitoring expressly excludes the use of placement points and/or time codes, and para. 29 is the only part of the original specification that discusses automatic monitoring of playback to identify a trigger.  The original specification recites: "In one embodiment, an animation is linked to a multimedia file without the use of a placement point and/or time code. For example, an animation may be linked to an multimedia file through … automatic content recognition technology … an automatic recognition technology (e.g., machine transcription) monitors the playback of a multimedia file" (para. 29).  This recitation clearly excludes the use of a placement point and/or time code in identifying a trigger through the use of automatic monitoring of playback.  No other part of the original specification mentions automatic monitoring of playback, and therefore no other part of the original specification can support automatic monitoring of playback in conjunction with placement points and time codes.
Applicant's arguments with regard to the rejections under 35 U.S.C. 103 have been fully considered but they are moot in light of the new prior art reference introduced in this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites an embodiment where a content item is identified by monitoring playback of a multimedia file and a linking instruction is prepared including placement points and a time code.  The original specification recites: "In one embodiment, an animation is linked to a multimedia file without the use of a placement point and/or time code. For example, an animation may be linked to an multimedia file through … automatic content recognition technology … an automatic recognition technology (e.g., machine transcription) monitors the playback of a multimedia file" (para. 29).  There are no other mentions in the original specification of monitoring playback of a multimedia file.  Since the only recitation in the specification of monitoring playback expressly excludes the use of placement points and/or time codes, the original specification does not provide support for a single embodiment where a content item is identified by monitoring playback of a multimedia file and a linking instruction is prepared that identifies placement points and a time code.
Claims 31 and 40 are rejected for the same reasons as claim 21.  The remaining claims depend on one of claims 21, 31, or 40 but fail to cure the cited deficiencies.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites "the multimedia player" in lines 13-14, which lacks proper antecedent basis.  Because of this, it is unclear if the claimed multimedia player resides on the client device or on the implicit device (e.g. a server) having the processor that communicates the first multimedia file to the client device, and it is unclear what relationships the multimedia player has with other elements of the claim.  Additionally, the linking instruction prepared by the processor (remote from the client device) includes an action of "selection of a residual image," but it is unclear how a remote device could know in advance (while preparing the linking instruction) whether or when a user of a client device might select a residual image.  Even if the limitations were all performed on a single device, it would still be unclear how a linking instruction that includes a second time code for executing an action of selecting a residual image could be prepared in advance without knowing whether or when a user might select the residual image during playback.
Claims 31 and 40 are rejected for the same reasons as claim 21.  The remaining claims depend on one of claims 21, 31, or 40 but fail to cure the cited deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehrle (US 2011/0137753) in view of Gibson (US 2011/0246560), and further in view of Robinson et al. (US 2009/0165140; hereinafter Robinson).
Regarding claim 21, Moehrle discloses A method comprising: communicating, by a processor, a first multimedia file to a client device for display, wherein the client device is configured to play back the first multimedia file to a user of the client device ("a viewer accesses or requests access to video content," para. 81; "video player," para. 90; "selectively displaying segments of the at least one video file," para. 166); identifying automatically, by the processor, a trigger in the first multimedia file, the trigger being determined based on a content item ("A video content analysis … automatically detects additional occurrences of the identified object in the video," para. 80), and the trigger corresponding to a playback of an animation ("animated 3D objects are positioned into videos to replace or superimpose video objects," para. 11); preparing, by the processor, a linking instruction identifying the animation, one or more placement points, an initial time code corresponding to the trigger ("A video overlay links the object description content with a given video object and creating a selectable hyperlink whose position tracks a dynamic location of the video object in the video," para. 16), and at least one action performable by the client device at a second time code (e.g. any of the time codes after the initial time code in the first row illustrated in Fig. 7 can be considered a "second time code" and they are each associated with an action of overlaying a hyperlink on an object, either the original object in a new location or a new object); and instructing, by the processor and using the linking instruction, the multimedia player to overlay the animation at the one or more placement points in a scene identified by the content item, and perform the at least one action upon detecting the second time code ("the video overlay with region definition data is transmitted to the video broadcaster … a video viewer interacts with the video overlay," paras. 70-71; e.g. any of the second time codes illustrated in Fig. 7 cause the multimedia player to perform the action of overlaying a hyperlink on the video at a second time/location).
Moehrle does not specifically disclose the trigger being identified by monitoring playback of the first multimedia file.
In the same art of automatically identifying a trigger in a multimedia file, Gibson teaches a trigger being identified by monitoring playback of the first multimedia file ("recognizing the inter-video object during playback of a video content item, and in response, displaying social context of the inter-video object during playback … displaying social context during playback may include determining a location of the inter-video object on-screen (e.g. x,y coordinates), determining a temporal location of the inter-video object on-screen within the video content item, etc. in order to insert a visual indication of the social context," para. 29).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gibson to Moehrle.  The motivation would have been "for more efficient tagging" (Gibson, para. 7).
The combination of Moehrle and Gibson does not disclose wherein the at least one action includes receiving a selection of a residual image.
In the same art of identifying objects in a multimedia file, Robinson teaches wherein the at least one action includes receiving a selection of a residual image (e.g. Object-linked information content 1412 of Fig. 14b is considered a residual image; "The Object-linked content typically but not exclusively includes Promoter-relevant items, such as items (e.g. merchandise) the promoter offers for sale to viewers. Therefore, the Viewer can typically select one or more of the Promoter-relevant items displayed," para. 103).

Regarding claim 22, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the content item is identified based on a word that is a theme of an advertisement campaign ("the advertiser deploys a search of the video content inventory based on inventory descriptors or may submit images of products that he would like to purchase inventory rights to," Moehrle, para. 144).
Regarding claim 23, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the content item is identified in real-time or near real-time during the playback the first multimedia file ("recognizing the inter-video object during playback," Gibson, para. 29).
Regarding claim 24, the combination of Moehrle, Gibson, and Robinson renders obvious communicating an advertisement selection interface to the client device ("The advertiser then can select objects, target groups and viewing context to bid on," Moehrle, para. 83), wherein the advertisement selection interface comprises a content relevance designation component that enables association of certain relevance factors and attributes with the placement point and time code ("video objects are associated with meta-data and/or an object description which enables users (e.g., advertisers) to search for all instances of 'automobile' and the search results will include 'car' as well. The object description may be part of a semantic network which allows auction bidders to specify the object and the video context on which they want to bid," Moehrle, para. 57; "a viewer searches or browses for video content … relevant content (contextual advertising) relating to the key words … is displayed along with a list of video content search results," Moehrle, para. 146).
Regarding claim 25, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the relevance designation component includes relevance parameters that associate words and audio tracks of multimedia content with synonyms of those words ("search for all instances of 'automobile' and the search results will include 'car' as well," Moehrle, para. 57; "an inter-media object occurring within an audio and/or video content item," Gibson, para. 2).
Regarding claim 26, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the relevance designation component includes relevance parameters that associate words and audio tracks of multimedia content with potential advertised products associated with those words and audio tracks ("the advertiser deploys a search of the video content inventory based on inventory descriptors or may submit images of products that he would like to purchase inventory rights to. The use of a semantic search as opposed to a more rudimentary keyword search is preferred because the semantic search is able to cope with the variations in descriptor information," Moehrle, para. 144; "an inter-media object occurring within an audio and/or video content item," Gibson, para. 2).
Regarding claim 27, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the relevance designation component includes relevance parameters related to semantic analysis ("semantic search," Moehrle, para. 144)
Regarding claim 28, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the relevance designation component includes relevance parameters comprising subjective factors ("The object description may be part of a semantic network which allows auction bidders to specify the object and the video context on which they want to bid. This may be useful for preventing exposure of an advertiser's brand in contexts which are not appropriate for the brand," Moehrle, para. 57).
Regarding claim 29, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the relevance factors are used to match an advertisement to some points within a piece of multimedia content ("segmenting raw video to create an inventory of video objects which may be used to make the video interactive, and to auction these video objects to advertisers," Moehrle, para. 12; "A video overlay links the object description content with a given video object and creating a selectable hyperlink whose position tracks a dynamic location of the video object in the video," Moehrle, para. 16).
Regarding claim 30, the combination of Moehrle, Gibson, and Robinson renders obvious wherein the placement points are weighted by relevance factors of the points to the advertisements to be placed and various pricing requirements for the placements ("the viewer merely tags the objects of interest for later review (1702 and 1704 in FIGS. 6B and 6C), whereupon in step 610 the contextual advertising is once again refined (this time in relation to the objects of interest) and the behavioral profile (analytics database) of the viewer is updated. Steps 608A and 610 may be repeated any number of times during the viewing of the video. In step 612, the viewer reviews the list of tagged items from step 608A and either jumps back to the scenes in which the items appear (step 614A and 1704 in FIG. 6C) or learns more about the items selected, e.g., price, features etc," Moehrle, para. 147; note that "refining" search results and a behavior profile in order to provide more accurate results reads on "weighting" those results).
Regarding claims 31-39, they are rejected for the same reasons set forth in the rejections of claims 21-29, respectively.
Regarding claim 40, it is rejected for the same reasons set forth in the rejection of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611